DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment filed 09/09/2022. 

Claims 1-7, 9-27, 31-57 are pending. 

Claims 7, 13, 14, 16-23, 25-27, 31, 33-39, 41, 44-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2020.

Claims 1-6, 9-12, 15, 24, 32, 40, 42, 43, 56 and 57 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Applications No. 16/578,064, 16/130,325, 15/818,056 and 14/32,561, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
There is not adequate support for some limitation recited in the instant claims in the previously filed applications. For example, application No. 14/32,561 does not disclose “epinephrine”, “nasal delivery” or “two inhalable doses, first administered nasally and second administered by oral inhalation”, and further third administered sublingually, as instantly claimed by the present application (claim 1). Applications 15/818056 and 16/130,325 do not disclose “nasal delivery” or “two inhalable doses, first administered nasally and second administered by oral inhalation”, and do not disclose “third sublingual dose”. Application 16/578,604 does not disclose “two inhalable doses, first administered nasally and second administered by oral inhalation”, and does not disclose “third dose administered sublingually”. Applicant first disclosed “inhalation of two doses, first administered nasally and second administered by oral inhalation, and third dose administered sublingually”, in the present application. 
Thus, Applicant does not have sufficient support in the parent applications to earn the priority date of the instantly claimed “two doses by nasal inhalation delivery and third dose by sublingual administration”.
Accordingly, the filing date of the present application, which is 11/08/2019, will be considered for examining instant claimed method in terms of the delivery of two epinephrine doses by nasal inhalation and third sublingual dose.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-12, 15, 24, 32, 40, 42, 43, 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming (US 2015/0005356) in view of any of the article by Ergometrine (from “Indian Medical Gazette”), the article by Dahlof et al. (Systemic adsorption of adrenaline after aerosol, eye-drop and subcutaneous administration to healthy volunteers), the article by Young et al. (Pressurized Pharmaceutical Aerosols for Inhalation Therapy) or the article by Lecks et al. (Drug Therapy of Asthma), and the above combination further in view of Hill (US 2007/0293582) and Potta et al. (US 2017/0079907), all references are of record.  

Applicant Claims 
Claim 1 is directed to a method of elevating plasma epinephrine levels, the method comprising:
providing inhalable 1-epinephrine formulation to a subject by dispensing at least a first dosage of the inhalable 1-epinephrine formulation from an at least one dispensing container into or past at least one of said subject’s nostrils for nasal inhalation or intranasal delivery, 
dispensing at least a second dosage of the inhalable 1-epinephrine formulation from the at least one dispensing container into or past said subject’s mouth for oral inhalation, and
administering at least a third dosage of the inhalable 1-epinephrine formulation sublingually and/or buccally inside said subject’s mouth;
wherein the inhalable 1-epinephrine formulation is adapted for transmucosal absorption, and
at least one of blood pressure, pulse, and breathing is maintained or substantially stabilized or normalized in the subject. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Fleming teaches methods of treating a subject in acute severe anaphylaxis by administering a pharmaceutical composition of epinephrine intranasally to the nasal mucosa (abstract; ¶ 0017). The reference teaches treatment of anaphylaxis, bronchospasm or cardiac arrest in subjects or for increasing mean arterial pressure in subjects outside ER or situations in battlefield or hypotensive shock. The reference teaches a fast onset time of epinephrine compositions that are suitable for intranasal use and have a capacity for providing high blood plasma epinephrine concentrations rapidly after administration (¶¶ 0026, 0030, 0095). The composition is administered to mucosal surfaces of the nasal cavities using inhaler or spray devices comprising a reservoir and means for expelling the pharmaceutical dose in the form of a spray, wherein a quantity of the pharmaceutical composition is contained within the reservoir/container. The device can expel a single or multiple doses. The device can be programmed to dispense one or more pharmaceutical dose. The nasal spray is designed for discharge of multiple spray doses, e.g., 1 to 10 or more. It may be designed to administer the intended dose with multiple sprays, e.g., two sprays, e.g., one in each nostril, or as a single spray, e.g., in one nostril, or to vary the dose in accordance with the body weight or maturity of the patient. The dose is adjusted so that patient can receive the exact optimal dose (¶¶ 0023-0025, 0027, 0078, 0088, 0089, 0092). The composition may be also delivered to the lung by direct inhalation in case of bronchospasms using known devices, e.g. nebulizer (¶ 0077). Epinephrine is present in the composition in amounts ranging from 0.05 mg to 10 mg, preferably from 0.05 mg to 0.75 mg or 0.75 mg to 1.5 mg or 1.5 mg to 3.0 mg or 3.0 to 4.5 mg or 4.5 to 6.0 mg or 6.0 to 7.5 mg or 7.5 to 9.0 mg or 9.0 to 10.0 mg. The epinephrine dose may be adjusted according to the weight of the patient at an increment of at least 0.01 mg/kg, or one wherein the dose may be repeated a number of times if the patient is refractory or experiences rebound anaphylaxis. The intranasal epinephrine composition provides an initial rise in epinephrine plasma levels which is at least 2-fold, preferably 3 to 10-fold more than baseline levels, within 20, 15, 10, 5 and 3 minutes (Tmax), followed by a sustained therapeutic efficacy of the drug for at least 60, 50, 40, 30 minutes after administration (¶ 0018). The dose has volume up to 200 µl when administered from inhaler (¶ 0024), which is equivalent to 0.2 mL. The reference teaches composition of epinephrine in the form of liquid or suspension of particles comprising pharmaceutically acceptable excipients (¶¶ 0022, 0074). The reference teaches the use of multiple dose device for multiple doses, or single use device, one for each dose (¶¶ 0023, 0089). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Fleming teaches multiple doses administered from inhaler or sprayer, and while teaches intranasal administration to the nasal mucosa that would inevitably permits oral inhalation and mucosal delivery that may spread to sublingual area, and further suggest delivery to the lung by inhalation, the reference does not explicitly teach second dose of epinephrine is administered to the oral mucosa for oral inhalation or administering third dose of inhalable epinephrine formulation sublingually or buccally as claimed by claim 1. 
Ergometrine teaches administering adrenaline (epinephrine) solution by vaporizer provides uniform and successful oral inhalation of adrenaline solution without discomfort and side effects of hypodermic injection of adrenaline (see the provided article). 
Dahlof teaches both repeated nasal inhalation and repeated oral inhalation of adrenaline to treat upper airway hyper-reactive conditions, and teaches nasal inhalation of adrenaline is similar to oral inhalation but long lasting (see the entire document, and in particular abstract).
Young teaches pressurized aerosol to deliver epinephrine by oral inhalation that has improved stability of the drug and uniformity of dosage. Young teaches device adapted for both nasal and oral inhalation (see the entire document and in particular page 72, left column; page 73, right column; and page 74; Fig.1). 
Lecks teaches oral inhalation as suitable route for administering epinephrine (table at page 127).
Hill teaches treating anaphylaxis using different dosage forms so that if first and second dosage forms are ineffective or not tolerated, ephedrine is continued to be administered via alternate route of administration (¶ 0007). The reference teaches the first and second dose are injection, and the following doses are sublingual (0017).
Potta teaches treating anaphylaxis by administering sublingual epinephrine spray formulation. The sublingual epinephrine spray formulation is rapidly absorbed via blood vessels under the tongue, and therefore bypass hepatic first pass metabolic processes which provides improved bioavailability. Sublingual spray formulation has more rapid onset of action, and more storage stability (abstract; ¶¶ 0006, 0007, 0016, 0017).  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to elevate plasma epinephrine level to treat anaphylaxis in subject in need thereof by administering multiple doses of epinephrine from an inhaler or spay devices to the nasal mucosa and down to the airway as taught by Fleming, and further administer epinephrine to the lung by inhalation in case of bronchospasm, and use the inhaler or the spray devices to deliver this second dose of epinephrine to the oral cavity to provide oral inhalation as taught by any of Ergometrine, Dahlof, Young or Lecks. One would have been motivated to do so because Ergometrine teaches administering epinephrine by solution by oral inhalation provides uniform and successful delivery of epinephrine without discomfort and side effects of hypodermic injection, and because Dahlof teaches both repeated oral inhalation is similar to nasal inhalation, and because Young delivering epinephrine by oral inhalation has improved stability of the drug and uniformity of dosage, and because Lecks teaches oral inhalation as suitable rout for administering epinephrine. One would reasonably expect elevating plasma epinephrine level to treat anaphylaxis including bronchospasm by administering multiple doses of epinephrine from an inhaler or spray devices that deliver the epinephrine by intranasal inhalation and further deliver epinephrine by oral inhalation to ensure successful uniform delivery of stable epinephrine formulation from the different routes of administration to prolong the time of action of epinephrine without the discomfort and side effects of injection.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to elevate plasma epinephrine level to treat anaphylaxis in subject in need thereof by administering multiple doses of epinephrine from an inhaler or spay devices to the nasal mucosa and down to the airway and further administer epinephrine to the lung by oral inhalation in case of bronchospasm as taught by Fleming combined with any of Ergometrine, Dahlof, Young or Lecks, and use alternate route to administer a subsequent third dose, other than routes used to administer the first dose and second dose, such as sublingual dose as taught by Hill. One would have been motivated to do so because Hill teaches that using different dosage forms such as sublingual following the first compensates for if first dosage form are ineffective or not tolerated, so epinephrine is continued to be administered via alternate route of administration. One would reasonably expect treat anaphylaxis using one or two liquid intranasal doses of epinephrine followed by oral inhalation and sublingual dosage administration wherein epinephrine administration is continued and tolerated.  
Furthermore, one having ordinary skill in the art would have been motivated to deliver the subsequent third dose of inhalable epinephrine taught by combination of the references above by sublingual route as taught by Potta because Potta teaches administering sublingual epinephrine spray formulation treats anaphylaxis because sublingual epinephrine spray formulation is rapidly absorbed via blood vessels under the tongue, and therefore bypass hepatic first pass metabolic processes which provides improved bioavailability, more rapid onset of action, and more storage stability.
Combination of the cited references suggests multiple spray inhalable doses administered intranasally, orally and sublingually as claimed. 
Regarding claim 2 that the first dosage and the second dosage are provided at least five minutes apart, Fleming teaches the dose may be repeated a number of times if the patient is refractory or experiences rebound anaphylaxis, and teaches the intranasal epinephrine composition provides an initial rise in epinephrine plasma levels within 3-20 minutes, followed by a sustained therapeutic efficacy of the drug for at least 60, 50, 40, 30 minutes after administration. This teachings would have suggested to one having ordinary skill in the art to administer the second dose within 3-20 minutes from the first dose when the plasma level of epinephrine has initially raised to maintain the high plasma level, and before it fades away within at least 30 minutes. Further one having ordinary skill in the art would have determined when to administer the second dose based on individual patient needs.
Regarding claim 3 that the subject is experiencing or anticipating at least one of severe allergy, anaphylaxis, anaphylactic shock, sepsis, septic shock, respiratory difficulty, and cardiac difficulty, these conditions are taught at least by Fleming.
Regarding claim 4 that the method is performed when an at least one injection of an injectable liquid I-epinephrine formulation is not available or is not possible, Fleming teaches that epinephrine can be administered intranasally outside the ER wherein epinephrine injections, and injections in general, are not available.
Regarding claim 5 that the method is performed at least until emergency medical services arrives to treat or transport said subject, this is an expected common practice performed by personnel in or outside the medical field in emergency situation to initiate any possible treatment when available till medical service arrives.
Regarding claim 6 that the subject is a soldier on a battlefield, this is taught by Fleming.
Regarding claim 9 to alternate the subject nostrils between dosages, Fleming teaches each dose can be administered in a different nostril.
Regarding the dosages of epinephrine of 0.1-50 mg, 1-15 mg, and 2-8 mg as claimed by claims 10, 11 and 12, respectively, Fleming teaches from 0.05 mg to 10 mg, preferably from 0.05 mg to 0.75 mg or 0.75 mg to 1.5 mg or 1.5 mg to 3.0 mg or 3.0 to 4.5 mg or 4.5 to 6.0 mg or 6.0 to 7.5 mg or 7.5 to 9.0 mg or 9.0 to 10.0 mg, that embrace all the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the dosage volume of 0.05-0.35 mL as claimed by claim 15, Fleming teaches up to 200 µl, which is equivalent to up to 0.2 mL that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the elected device of administration as claimed by claim 24 of inhaler adapted for both nasal and oral inhalation this is taught by Young.
Regarding the elected liquid formulation as claimed by claim 32, it is taught by Fleming.
Regarding claim 40 that the second dosage include the same amount of epinephrine as the first dosage, Fleming teaches repeating the dose, which implies the same dose. In any event, one having ordinary skill in the art would have determined the amount of each dose based on the individual patient needs. 
Regarding adjustable dosage as claimed by claim 42, Fleming teaches the dose is adjusted so that patient can receive the exact optimal dose and teaches the dose varies in accordance with the body weight or maturity of the patient.
Regarding the composition comprising excipients claimed by claim 43, this is taught by Fleming. 
Regarding claim 56 that the first and second doses are provided one before the other, this is taught by Fleming that teaches consequence and repeated administration of epinephrine doses.
Regarding claim 57 that first dose is dispensed from first container and the second dose is dispensed from second container, Fleming teaches the use of single device for multiple doses, or multiple devices, one for each dose. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
Priority
The Examiner acknowledges Applicant statement that “Applicant does not acquiescence to or agree with the Examiner’s position, but responds below to the Examiner’s rejections in order to advance prosecution of the present application”. 

Rejections under 35 U.S.C. § 103
Applicant argues that Fleming does not teach or suggest administering epinephrine to the oral mucosa for oral inhalation, nor administering epinephrine sublingually and/or buccally. To compensate for the deficiencies of Fleming, the Examiner cites Ergometrine for disclosing adrenaline chloride for oral inhalation, Dahlof for disclosing epinephrine bitartrate for nasal and oral inhalation, Young for disclosing epinephrine bitartrate for oral inhalation, and Lecks for disclosing epinephrine bitartrate for oral inhalation. The Examiner also cites Hill for disclosing epinephrine administered sublingually, via a tablet, and Potta for disclosing a sublingual epinephrine spray formulation. However, the combination of cited references provides no teaching or suggestion that one “inhalable l-epinephrine formulation” could be administered “into or past at least one of said subject’s nostrils for nasal inhalation or intranasal delivery,” and “into or past said subject’s mouth for oral inhalation” and “sublingually and/or buccally inside said subject’s mouth.” No cited reference teaches or suggests that one epinephrine formulation would be suitable for intranasal as well as oral as well as sublingual/buccal administration. The combination of cited references does not provide any guidance to one of skill in the art on how—or even if it would be possible—to effectively use one formulation for all three claimed routes of administration. One of skill, who read the cited references, would have no motivation to modify Fleming to administer one inhalable l-epinephrine formulation via nasal inhalation, oral inhalation, and sublingual/buccal routes of administration. Certainly one would have no expectation of doing so successfully.

In response to this argument, it is argued that missing element from Fleming are taught by its combination with either one of Ergometrine, Dahlof, Young or Lecks that teach oral inhalation, and further combined with Hill and Potta that teach sublingual administration. Repeated doses taught by Fleming. Sublingual administration of inhalable epinephrine is taught by Potta. Young teaches device adapted for both nasal and oral inhalation. The combination of the cited references teaches all the limitations of the claimed method. One having ordinary skill in the art would have been motivated to replace one of the doses of Fleming with the sublingual spray of Potta for the advantage that sublingual epinephrine spray formulation is rapidly absorbed via blood vessels under the tongue, and therefore bypass hepatic first pass metabolic processes which provides improved bioavailability, more rapid onset of action, and more storage stability. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Dependent Claims 2-6, 8-12, 15, 24, 32, 40, 42, 43, 56, and 57
Applicant argues that claims 2-6, 9-12, 15, 24, 32, 40, 42, 43, 56, and 57, which depend from nonobvious independent claim 1, are also nonobvious. 

In response to this argument it is argued that claim 1 is obvious over the combination of cited references for the reasons set forth in this office action. Each limitation of each dependent claim is taught explicitly or implicitly by the cited references as addressed in the standing rejection. None of the dependent claims is nonobvious.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./